                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO

DANA FEDOR, AND ALL OTHERS
SIMILARLY SITUATED,

     Plaintiff,

v.                                     Civil Action No. 1:17-cv-00013-MV-KBM

UNITEDHEALTHCARE, INC., and            JURY TRIAL DEMANDED
UNITED HEALTHCARE SERVICES,
INC.,

     Defendants.


PLAINTIFF’S AMENDED SUPPLEMENTAL RESPONSE TO MOTION TO DISMISS



                                      RESPECTFULLY SUBMITTED,

                                      /s/ Jack Siegel

                                      J. DEREK BRAZIEL
                                      Texas Bar No. 00793380
                                      jdbraziel@l-b-law.com
                                      TRAVIS GASPER
                                      Texas Bar No. 26096881
                                      gasper@l-b-law.com
                                      LEE & BRAZIEL, L.L.P.
                                      1801 N. Lamar St. Suite 325
                                      Dallas, Texas 75202
                                      (214) 749-1400 phone
                                      (214) 749-1010 fax

                                      JACK SIEGEL
                                      Co-Attorney in Charge
                                      Texas Bar No. 24070621
                                      SIEGEL LAW GROUP PLLC
                                      2820 McKinnon, Suite 5009
                                      Dallas, Texas 75201
                                      (214) 790-4454
                                      www.4overtimelawyer.com

                                      ATTORNEYS FOR PLAINTIFFS
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the date of this filing that the foregoing document was sent to opposing

counsel via the District’s ECF system.


                                                       /s/ Jack Siegel___________
                                                       Jack Siegel
I.     INTRODUCTION
       The versions of the Arbitration Agreement actually signed by the Named Plaintiff and Opt-In

Plaintiffs (“Signed Agreements”) lack consideration and are illusory under New Mexico law. This is

because the Arbitration Agreements signed by the Plaintiffs have the same defect—a “Unilateral

Modification Clause” that allows Defendant the unilateral right to “amend, modify or terminate” the

Arbitration Agreement:

               UnitedHealth Group reserves the right to amend, modify, or terminate the
               Policy effective on January 1 of any year after providing at least 30 days
               notice of its intent and the substance of any amendment, modification or
               termination of the Policy…. All arbitrations shall be conducted in accordance
               with the Policy in effect on the date the Corporate Employee Relations
               Department receives the Demand for Arbitration. 1

This Court should join the (1) four courts that have already determined that the above Unilateral

Modification Clause makes the agreement illusory for lack of bilateral consideration; and (2) including

the two Courts that have concluded the Agreement is unenforceable under the New Mexico Supreme

Court’s precedent in Flemma v. Halliburton Energy Services, Inc., 303 P.3d 814 (N.M.2013).

       Defendant attempts to avoid this inevitable holding by sticking in a version of the Arbitration

Agreement at issue has no relevance to the Court’s determination of whether the Agreements actually

signed by Plaintiffs were supported by consideration. Defendant provides the irrelevant 2016 version

of the Arbitration Agreement because this new version of the Arbitration Agreement—unlike the

2006, 2012, and 2015 versions signed by the Plaintiffs—amended the Arbitration Agreement by taking

out the unilateral modification provision that caused all prior versions to lack a mutual agreement to

arbitrate. Defendant, however, fails to show how or why this agreement would apply to the Plaintiffs

who signed prior versions of the Arbitration Agreement that are void for lack of consideration.




1See Exhibit A, §§ D-E (containing excerpts of Arbitration Agreements signed by Plaintiffs Fedor, Davis,
Davidson, Whitesell, Beauchamp, Snyder, and Salopek).
           Because the Arbitration Agreements actually signed by Plaintiffs are illusory for lack of

consideration, no valid Arbitration Agreement exists between the parties. Accordingly, the Court

should follow the guidance of the four Courts that have already weighed in on the Arbitration

Agreements at issue and deny Defendant’s attempt to cite to an irrelevant agreement never signed by

any of the Plaintiffs to support compelling arbitration.

II.      BACKGROUND
      A. Plaintiffs Only Signed 2006, 2012, & 2015 Versions of the Agreement
         Because Defendant included 19 different arbitration agreements in a single exhibit (ECF 16-

2) that spans 193 pages, Plaintiff felt compelled to summarize the arbitration agreements provided to

the Plaintiffs. The following chart specifically summarizes the arbitration agreements that (1) were

included with Plaintiffs’ offer letters that Plaintiffs never signed; and (2) the arbitration agreements

that the Plaintiffs ended up signing after beginning their employment with Defendant:

                    Off. Ltr. Arb. Not                Version
      Plaintiff                                                    Signed Date5 Start Date6          Start-Arb7
                     Date2    Signed3                 Signed4
     Fedor          9/12/13 2012 (Ex. A)
                                                   2006 (Ex. B) 11/11/13              11/11/13       0 Days
     Davis          4/1/09       2006 (Ex. C)
                                                   2006 (Ex. D) 4/15/09               4/15/09        2 Days
     Davidson       8/30/13      2012 (Ex. E)
                                                   2006 (Ex. F) 11/11/13              11/11/13       -19 Days
     Whitesell      10/16/14 2012 (Ex. G)
                                                   2012 (Ex. H) 11/3/14               11/3/14        0 Days

2This refers to the start date for Plaintiffs that was provided on the face of the offer letter sent to Plaintiffs.
Motion, Exhibits A, C, E, G, I, K, M, O, Q.

3This refers to the version of the arbitration agreement that plaintiffs were provided along with the offer letter,
which were never signed by Plaintiffs. Id.

4This refers to the versions of the agreement actually executed by the Plaintiffs after they began their
employment. Exhibits B, D, F, H, J, L, N.

5   This refers to the date the Plaintiffs actually signed the Arbitration Agreements. Id.

6   Start date for Plaintiffs provided by Offer Letter. Exhibits A, C, E, G, I, K, M, O, Q.

7   Days between the Plaintiffs’ start date and the date they executed the Arbitration Agreements.
  Hays          1/2/15      2015 (Ex. I)
                                            2015 (Ex. J)   1/12/15         1/12/15       10 Days
  Rice          6/10/15     2015 (Ex. K)
                                            2015 (Ex. L) 7/6/15            7/6/15        7 Days
  Beauchamp 8/23/11         2011 (Ex. M)
                                            2006 (Ex. N) 9/1/11            9/1/11        17 Days
  Snyder        10/3/12     2012 (Ex. O)                   11/5/12
                                            2006 (Ex. P)                   11/5/12       0 Days
  Salopek       9/10/13     2006 (Ex. Q)                   10/28/13
                                            2006 (Ex. R)                   10/28/13      20 Days

The above table exhibits that Plaintiffs only signed three versions of the Arbitration Agreement at

issue: The 2006, 2012, and 2015 versions of the Arbitration Agreement (“Signed Agreements”). In

contrast, the table exposes that no Plaintiff ever signed a 2011 version of the agreement. Motion,

Exhibit M. More importantly, the table exposes that Defendant has no evidence that Plaintiffs ever

signed, acknowledged, glanced, or even knew about the 2016 version of the agreement. Id., Exhibit S.

         In order to make the Court’s review easier, Plaintiffs have extracted the material pages from

each Signed Agreements and grouped them by version of agreement. The material portions of the (1)

2006 versions of the Agreement signed by Plaintiffs Fedor, Davis, Davidson, Davidson, Beauchamp,

Snyder and Salopek are included together in Exhibit A; (2) 2012 versions signed by Plaintiff Whitesell

is included in Exhibit B; and (3) the 2015 version signed by Plaintiffs Hays and Rice are included as

Exhibit C. Plaintiff also included the very 2016 Arbitration Agreement that none of the Plaintiffs

signed as Exhibit D.

   B. The 2006, 2012, and 2015 Arbitration Agreements Signed by the Plaintiffs
      The 2006 and 2012 Agreements (Exhibits A & B) are the same for all relevant purposes

because they both contain the following clauses pertinent to the analysis here:

   A. STATEMENT OF INTENT: This Policy is a binding contract between UnitedHealth
   Group and its employees. Acceptance of employment or continuation of employment with
   UnitedHealth Group is deemed to be acceptance of this Policy. However, this Policy is not a
   promise that employment will continue for any specified period of time or end only under certain
   conditions. Employment at UnitedHealth Group is a voluntary (at will) relationship existing for
     no definite period of time and this Policy does not change that relationship.8

     B. SCOPE OF POLICY: “The disputes covered under the Policy also include any dispute
     UnitedHealth Group might have with a current or former employee which arises or relates to
     employment…. This Policy covers any dispute subject to arbitration which is brought on
     or after the applicable effective date, as set forth in Section E of this Policy, even if the
     alleged act or omission occurred prior to the applicable effective date.9

     D. AMENDMENT OR TERMINATION OF ARBITRATION POLICY: UnitedHealth
     Group reserves the right to amend, modify, or terminate the Policy effective on January 1 of any
     year after providing at least 30 days notice of its intent and the substance of any amendment,
     modification or termination of the Policy. Notice may be effected by the posting of the notice on
     the UnitedHealth Group intranet website. The Policy may only be amended, modified or
     terminated in writing, effective on January 1 of any year, by the authority of the Senior Executive
     for Human Capital.10

     E. EFFECTIVE DATE: …. All arbitrations shall be conducted in accordance with the Policy
     in effect on the date the Corporate Employee Relations Department receives the Demand for
     Arbitration. This Policy supersedes any and all prior versions and has been revised effective
     January 1, 200611…. 1 The term “employee(s)” includes both current and former employees of
     UnitedHealth Group.

Importantly, the 2006 and 2012 versions of the Arbitration Agreement are identical in all material

respects to the 2006 and 2012 versions of the agreement that four courts have already found to

be illusory due to the provisions that allow Defendant to unilaterally terminate or modify the

policy after a claim has accrued.12


8 This is the agreement to provide at-will employment that UHC contends is consideration for Plaintiffs’
agreement to arbitrate. See Ex. A (2012 Agreement); Ex. B (2006 Agreement); Ex. C (2015 Agreement).

9See Exhibits A-C (emphasis added). This is one of the reasons the arbitration agreements are all invalid: UHC
has a unilateral modification clause that would allow it to change the rules of arbitration or eliminate the
agreement to arbitrate after an employee’s claim has accrued.

10This is the clause that has directly led this Court and the other Courts provided above to determine that
arbitration agreements fail for lack of consideration because UHC can always renege on its agreement to
arbitrate through this agreement in regards to accrued claims.

11The only distinction between the material portions of the 2006 and 2012 policies is the revision date. See
Exhibit B § E (2012 version providing that This Policy supersedes any and all prior versions and has been
revised effective January 1, 2012.”) (emphasis added).

12 Clark v. UnitedHealth Grp., Inc., No. CV 13-0372, 2018 WL 2932735, at *1 (D.N.M. June 12, 2018)
(rejecting contention that obligation to arbitrate and offer of at-will employment sufficed as consideration)
(construing 2006 Agreement attached as Exhibit E); Reyes v. United Healthcare Servs.,Inc., No. 14-1741,
        The 2015 Arbitration Agreement signed by Plaintiffs Hays and Rice also contains the same

§D, entitled “Amendment or Termination of Arbitration Policy” that rendered the agreements in

the above cases unenforceable for lack of consideration. Exhibit C, p. 8, 16. The agreement,

however, modified §E, entitled “Effective Date”, to reflect the following:

        All arbitrations shall be conducted in accordance with the Policy in effect on the date
        the Corporate Legal Department receives the Demand for Arbitration, except that
        any amendments to the Policy made after a claim arises will not be applied to
        proceedings related to that claim.
        This Policy supersedes any and all prior versions and has been revised effective January
        1, 2015.
This language is contradicted in Section B of the Agreement, which provides that the “Policy covers

any dispute subject to arbitration which is brought on or after the effective date, as set forth in Section

E of this Policy, even if the alleged act or omission occurred prior to the applicable effective date.”

Id., p. 4, 12 (emphasis added). While the Agreement arguably limits Defendant from modifying the

policy to an already accrued claim, it does not contain a provision that disallows Defendant from

terminating the policy in regards to an already accrued claim.

    C. The 2016 Arbitration Agreement Has No Relevance Here

        Defendant attempts to trick the Court into believing that the Plaintiffs in this case executed

the 2016 Arbitration Agreement (“Irrelevant Agreement”). The only link between the Plaintiffs and

the 2016 Arbitration Agreement comes from Defendant’s HR Operations Manager who provides

that:

        UHS and its affiliates periodically revise their Arbitration Policy, and on January 1,
        2016, they issued the current Arbitration Policy, which is substantially similar to the

2014 WL 3926813, at *2 (C.D. Cal. Aug. 11, 2014) (“modification provision render[ed] [agreement]
illusory.”) (construing 2006 version attached as Exhibit F); Moua v. Optum Servs., Inc., No. 1701717, 2018
WL 3770029, at *3 (C.D. Cal. Feb. 1, 2018) (finding 2006 version “illusory because Section D gives UHG
the unilateral right to ‘amend, modify or revoke,’ agreement.”) (construing 2006 Agreement attached as
Exhibit G); Keanini v. United Healthcare Servs., Inc., 33 F. Supp. 3d 1191, 1198 (D. Haw. 2014) (finding
2012 agreement illusory due to above clause) (citing Flemma v. Halliburton Energy Services, Inc., 303
P.3d 814 (N.M. 2013).
          previous arbitration policies. A true and correct copy of the 2016 Arbitration Policy
          is attached as Exhibit S.13

Suspiciously, Christopher Sprau did not bring up the Irrelevant Agreement in his declaration in

support of compelling arbitration in Clark v. UnitedHealth Grp., Inc. Exhibit E, pp. 1-2. Mr. Sprau

had no reason to mention the 2016 Arbitration Agreement here either because Defendant presents

no evidence supporting that any of Plaintiffs signed, read or even knew about this Policy.

          Defendant attempts to sneak the Irrelevant Agreement into the Court’s analysis because it

does not have the same features as the prior agreements that Courts, including Magistrate Molzen,

have found render it unenforceable. A comparison of the Signed Agreements to the Irrelevant

Agreements shows that the Irrelevant Agreement removed the elements of the Signed Agreements

that render them unenforceable:

                          Signed Agreements                                 Irrelevant Agreement
     §
                             Exhibits A-C                                         Exhibit D
 B       “This Policy covers any dispute subject to arbitration
          which is brought on or after the applicable effective      The Irrelevant Agreement does not
          date, as set forth in Section E of this Policy, even if    contain a similar provision allowing
           the alleged act or omission occurred prior to the             for retroactive application.
                        applicable effective date.”14
 D        Title: “AMENDMENT OR TERMINATION                           Title: “ARBITRATION RULES
                  OF ARBITRATION POLICY”                                  AND PROCEDURES”
 D        “UnitedHealth Group reserves the right to amend,
         modify, or terminate the Policy effective on January 1       No similar provision allowing for
         of any year after providing at least 30 days notice of        amendment, modification or
           its intent and the substance of any amendment,                  termination of policy.
              modification or termination of the Policy.”
 E                     Title: “EFFECTIVE DATE”                          Title: “CONSIDERATION”



13   ECF 16-1, ¶ 33.

14See Exhibits A-C (emphasis added). This is one of the reasons the arbitration agreements are all invalid: UHC
has a unilateral modification clause that would allow it to change the rules of arbitration or eliminate the
agreement to arbitrate after an employee’s claim has accrued.
 E      “All arbitrations shall be conducted in accordance
                                                                       No similar language allowing for
        with the Policy in effect on the date the Corporate
                                                                          retroactive application of
          Employee Relations Department receives the
                                                                        amendment or termination.
                     Demand for Arbitration.”

Despite these fundamental differences between the agreements and having no evidence that any

Plaintiff ever even knew about the Irrelevant Agreement, Defendant pushes it as the governing

agreement throughout its Brief. The only reason it pushes for this false reality is that the Irrelevant

Agreement does not have the Unilateral Modification Provisions included in the 2006, 2012 and 2015

versions actually seen and electronically signed by the Plaintiffs. See ECF 16-1 (Defendant’s HR

Operations HR Manager testifying that Plaintiffs only executed Signed Agreements and had seen all

of the Arbitration Agreements included as Exhibits to the Motion other than the 2016 Agreement).

        While Defendant seeks to trick the Court into believing that Section D of the Irrelevant

Agreement controls its analysis, it is Section D included in all of the prior Agreements that controls

the Court’s analysis. If the Court interprets the Signed Agreements—rather than the Irrelevant

Agreement pushes15—it will reach the same conclusion as the other Courts that have determined that

section D of the signed agreements render the Arbitration Agreement illusory and unenforceable.

III.    ARGUMENTS & AUTHORITY
A. THE PARTIES AGREE: NEW MEXICO STATE LAW DETERMINES WHETHER A VALID
     ARBITRATION AGREEMENT EXISTS BETWEEN THE PARTIES

        The parties agree that the Federal Arbitration Act ("FAA") provides that a valid written

agreement to arbitrate is enforceable. However, this District has explained that the FAA "was not

enacted to force parties to arbitrate in the absence of an agreement. Congress' concern, rather, was to

enforce private agreements into which parties had entered. Accordingly, the existence of an agreement



15Defendant totally ignores that prior version of Section D in its Brief: “Finally, Paragraph D of the governing
Arbitration Policy makes clear that the agreement is governed by the Employment Dispute Resolution Rules
of the American Arbitration Association (“AAA Rules”).” ECF 16, p. 16 (citing Sprau Decl., Ex. S at § D).
is a threshold matter which must be established before the FAA can be invoked.”16 As recently

explained by Judge Browning, the presumption in favor of arbitration does not apply until after the

Court determines the parties entered into a valid arbitration agreement:

           While “the presumption in favor of arbitration is properly applied in interpreting the
           scope of an arbitration agreement, ... this presumption disappears when the parties
           dispute the existence of a valid arbitration agreement.” Dumais v. Am. Golf Corp.,
           299 F.3d 1216, 1220 (10th Cir. 2002). See Riley Mfg. Co., Inc. v. Anchor Glass
           Container Corp., 157 F.3d 775, 779 (10th Cir. 1998)(“When the dispute is whether
           there is a valid and enforceable arbitration agreement in the first place, the
           presumption of arbitrability falls away.”). In the Tenth Circuit, and in New Mexico
           courts, the “existence of an agreement to arbitrate is a threshold matter which must
           be established before the FAA can be invoked.” Avedon Eng'g Inc. v. Seatex, 126
           F.3d 1279, 1287 (10th Cir. 1997). See K.L. House Constr. Co. v. City of
           Albuquerque, 1978-NMSC-025, ¶ 8, 91 N.M. 492, 576 P.2d 752, 754 (“[T]he courts
           only decide the threshold question of whether there is an agreement to arbitrate. If
           so, the court should order arbitration.”).17

Rather than invoking the FAA, Courts generally look to state contract law to determine the validity

of arbitration agreements.18 The parties here agree that “New Mexico state law governing contract

formation applies in determining whether Plaintiffs and [Defendant] entered into a valid and

enforceable agreement to arbitrate….”19

B. THE SIGNED AGREEMENTS ARE ILLUSORY FOR LACK OF CONSIDERATION




 THI of New Mexico at Vida Encantada, LLC v. Lovato, 848 F. Supp. 2d 1309, 1322 (D.N.M. 2012) (quoting
16

Avedon Eng'g, Inc. v. Seatex, 126 F.3d 1279, 1286 (10th Cir.1997) (internal quotations omitted).

17Jerry Erwin Assocs., Inc. v. Estate of Asher by & through Zangara, 290 F. Supp. 3d 1213, 1234 (D.N.M.
2017).

18   First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)

19   ECF 16, p. 13.
        In determining whether an agreement to arbitrate is illusory, a court applies the state law of

contracts.20 The presumption in favor of arbitration is inapplicable to this determination.21 As

explained by the Tenth Circuit in rejecting a defendant’s argument that the strong presumption in

favor of arbitration required the Court to ignore a contract’s illusory nature:

        American Golf's position improperly conflates two separate inquiries-the existence of
        a valid arbitration agreement and the interpretation of a valid arbitration agreement's
        scope. The presumption in favor of arbitration is properly applied in interpreting the
        scope of an arbitration agreement; however, this presumption disappears when the
        parties dispute the existence of a valid arbitration agreement.22

Plaintiff contends that under New Mexico Law no valid arbitration contract exists in the first place.

The FAA’s presumption does not apply to this inquiry.23 The Courts of Appeal have “made clear that

in their view the presumption in favor of arbitration applies to the question whether a particular

dispute falls within an existing agreement's scope, but not to the threshold question as to the existence




20See Perry v. Thomas, 482 U.S. 483, 492 n. 9, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987) (“[S]tate law ... is
applicable if that law arose to govern issues concerning the validity, revocability, and enforceability of contracts
generally.”).

21Dumais v. Am. Golf Corp., 299 F.3d 1216, 1219–20 (10th Cir. 2002) (“Because we hold that the agreement
between American Golf and Appellee to arbitrate is illusory, the presumption in favor of arbitration is
inapplicable.”).

22Dumais v. Am. Golf Corp., 299 F.3d 1216, 1219–20 (10th Cir. 2002) (citing First Options of Chicago, Inc. v.
Kaplan, 514 U.S. 938, 944-45, 115 S.Ct. 1920, 131 L.Ed.2d 985 (1995)) (other citations omitted).



23 Penn v. Ryan’s Family Steak Houses, Inc., 269 F.3d 753, 758-59 (7th Cir. 2001) (“While the Supreme Court has
stressed… that federal policy under the FAA favors the enforcement of valid arbitration agreements…the
Court has been equally adamant that a party can be forced into arbitration only if she has in fact entered into a
valid, enforceable contract waiving her right to a judicial forum.”) (citing to AT & T Technologies, Inc. v.
Communications Workers of America, 475 U.S. 643, 648, 106 S.Ct. 1415, 89 L.Ed.2d 648 (1986) (“[A]rbitration is a
matter of contract and a party cannot be required to submit to arbitration any dispute which he has not agreed
so to submit.”).
of an agreement between the parties to arbitrate.”24 To determine whether the parties agreed to

arbitrate, “courts should apply ordinary state-law principles that govern the formation of contracts.”25

           Under New Mexico law, a “valid contract must possess mutuality of obligation. Mutuality

means both sides must provide consideration.”26 Consideration consists of a promise to do something

that a party is under no legal obligation to do or to forbear from doing something he has a legal right

to do.27 The burden of proof is on the party asserting that a valid contract exists.28 As explained by the

New Mexico Supreme Court in a decision where it found a defendant’s arbitration agreement illusory

because the agreement provided the defendant with authority to unilaterally amend the agreement

after a claim accrued:

           The existence of a valid agreement to arbitrate is required to compel
           arbitration. Whether a valid contract to arbitrate exists is a question of state contract

24 Century Indem. Co. v. Certain Underwriters at Lloyd's, 584 F.3d 513, 526–27 (3d Cir. 2009) (collecting cases); Sherer
v. Green Tree Servicing LLC, 548 F.3d 379, 381 (5th Cir.2008) (“We apply the federal policy favoring arbitration
when addressing ambiguities regarding whether a question *527 falls within an arbitration agreement's scope,
but we do not apply this policy when determining whether a valid agreement
exists.”); Dumais v. Am. Golf Corp., 299 F.3d 1216, 1220 (10th Cir.2002) (“The presumption in favor of
arbitration is properly applied in interpreting the scope of an arbitration agreement; however, this presumption
disappears when the parties dispute the existence of a valid arbitration agreement.”) (citing First Options, 514
U.S. at 944–45, 115 S.Ct. at 1924); McCarthy v. Azure, 22 F.3d 351, 355 (1st Cir.1994) (Once agreement between
parties has been proven, “the federal policy favoring arbitration requires that any doubts concerning the scope
of an arbitrable issue be resolved in favor of arbitration,” but this policy “does not extend to situations in which
the identity of the parties who have agreed to arbitrate is unclear.”) (internal quotation marks omitted)
(citing Moses H. Cone, 460 U.S. at 24–25, 103 S.Ct. at 941–42, and PaineWebber, Inc. v. Hartmann, 921 F.2d 507,
511 (3d Cir.1990)); Grundstad v. Ritt, 106 F.3d 201, 205 n. 5 (7th Cir.1997) (“[T]he federal policy favoring
arbitration applies to issues concerning the scope of an arbitration agreement entered into consensually by
contracting parties; it does not serve to extend the reach of an arbitration provision to parties who never agreed
to arbitrate in the first place.”).

25   First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944, 115 S. Ct. 1920, 1924, 131 L. Ed. 2d 985 (1995)

26   Bd. of Educ. v. James Hamilton Constr. Co., 119 N.M. 415, 420, 891 P.2d 556, 561 (Ct.App.1994).

27   Restatement (Second) of Contracts §§ 73, 74, at 179, 185 (1981).

28 Camino Real Mobile Home Park *823 P'ship v. Wolfe, 119 N.M. 436, 442, 891 P.2d 1190, 1196 (1995) (“The
plaintiff's burden of proof in an action for breach of warranty thus is identical to the burden of proof in any
action for breach of contract. The party relying on the breach of warranty must prove the existence of a
warranty, the breach thereof, causation, and damages”).
          law. For a contract to be legally valid and enforceable, it must be factually supported
          by an offer, an acceptance, consideration, and mutual assent. The burden of proof is
          on the party asserting that a valid contract exists.

          A promise is illusory if it consists of words in promissory form that promise nothing.
          According to the Restatement (Second) of Contracts § 77 (1981), “A promise or
          apparent promise is not consideration if by its terms the promisor or purported
          promisor reserves a choice of alternative performances....” A party's promise to
          arbitrate is also illusory where it retains the ability to unilaterally change the
          arbitration agreement.29

The New Mexico Court of Appeals recently explained the concept of an illusory promise in a decision

where the court found an arbitration agreement unenforceable for lack of consideration where the

only consideration provided by the Defendant was continued at-will employment:

          When a promise puts no constraints on what a party may do in the future—in other
          words, when a promise, in reality, promises nothing—it is illusory, and it is not
          consideration.”Lukoski v. Sandia Indian Mgmt. Co., 106 N.M. 664, 666–67, 748 P.2d 507,
          509–10 (1988) (confirming that if an employer issues a policy statement in a manual,
          encourages reliance on the policy, and then only selectively abides by it, the employer
          is making an illusory promise); James Hamilton Constr. Co., 119 N.M. at 420, 891 P.2d at
          561 (“A purported promise that actually promises nothing because it leaves the choice
          of performance entirely to the offeror is illusory, and an illusory promise is not
          sufficient consideration to support a contract.”); Restatement § 77 cmt. a, at 195; 2
          Joseph M. Perillo & Helen Hadjiyannakis Bender, Corbin on Contracts § 5.28, at 142 (rev.
          ed. 1995).30

As Judge Vasquez explained in invalidating an arbitration agreement on grounds that at will-

employment following an employee’s hiring could not serve as consideration for an agreement to

arbitrate:

          An arbitration agreement is unenforceable if it is unsupported by consideration. Gibson
          v. Neighborhood Health Clinics, Inc., 121 F.3d 1126 (7th Cir.1997). If the employee signed
          an arbitration agreement after she was hired, and was not given anything in return

29  Flemma v. Halliburton Energy Servs., Inc., 2013-NMSC-022, ¶ 29, 303 P.3d 814, 823 (internal citations and
quotations omitted); see also Dumais v. Am. Golf Corp., 299 F.3d 1216, 1219 (10th Cir.2002) (“[A]n arbitration
agreement allowing one party the unfettered right to alter the arbitration agreement's existence or its scope is
illusory.”); Salazar v. Citadel Commc'ns Corp., 2004–NMSC–013, ¶ 9, 135 N.M. 447, 90 P.3d 466 (“Under general
New Mexico contract law, an agreement that is subject to unilateral modification or revocation is illusory and
unenforceable.”); Heye v. Am. Golf Corp., 2003–NMCA–138, ¶¶ 11–12, 134 N.M. 558, 80 P.3d 495 (same).

30   Heye v. Am. Golf Corp., 2003-NMCA-138, ¶ 12, 134 N.M. 558, 562, 80 P.3d 495, 499.
        for signing away her rights, the agreement is unsupported by consideration. Zamprelli
        v. American Golf Corp., CIV 00–0181 BB/RLP (Aug. 28, 2000). I recognize that
        economic considerations may require modification of an at-will employee's working
        conditions, such as scheduling and compensation. However, the rights that Plaintiff
        purportedly surrendered were far more important than those associated with mere
        conditions of employment.31

The District of Oklahoma recently agreed with Judge Vasquez and quoted a New Mexico Court of

Appeals decision in justifying its decision to find an arbitration agreement illusory for lack of

consideration where the only consideration provided by defendant was at-will employment after the

plaintiff’s hiring:

        In short, the Court declines to enforce the DRA because Ms. Williams-Jackson
        received nothing in return for her having signed it. “[Ms. Williams-Jackson] was an at-
        will employee before she signed the Arbitration Agreement and she remained an at-
        will employee after the signed the Arbitration Agreement. The implied promise of
        continued at-will employment placed no constraints on [Brookdale's] future conduct;
        its decision to continue [Ms. Williams-Jackson's] at-will employment was entirely
        discretionary.32

These decisions are not mere anomalies: Courts throughout New Mexico, the Tenth Circuit, and the

country have determined that continued at-will employment cannot serve as consideration for an

agreement to arbitrate.33


31Dumais v. Am. Golf Corp., 150 F. Supp. 2d 1182, 1193–94 (D.N.M. 2001), aff'd, 299 F.3d 1216 (10th Cir. 2002)
(emphasis added).

32 Williams-Jackson v. Innovative Senior Care Home Health of Edmond LLC, No. CIV-17-465-R, 2017 WL 4334232,
at *2 (W.D. Okla. June 16, 2017) (quoting Piano v. Premier Distributing Co., 107 P. 3d 11, 14 (N.M. Ct. App. 2004)
((holding that an employer's promise to continue employee's at-will employment was illusory and therefore not
valid consideration for Plaintiff's promise to submit her claims to arbitration).

33 Salazar v. Citadel Communications Corp., 2004–NMSC–013, ¶ 8, 135 N.M. 447, 90 P.3d 466 (finding arbitration
agreement made in “consideration of continued employment and the mutual agreement to arbitrate claims”
illusory); Heye v. Am. Golf Corp., 2003-NMCA-138, ¶ 15, 134 N.M. 558, 563, 80 P.3d 495, 500 (at-will
employment insufficient consideration for arbitration agreement); Thompson v. Bar-S Foods Co., 174 P.3d 567,
577 (Okla. 2007) (refusing to compel arbitration and rejecting employer's contention that an employee's
“continued employment manifests assent to the condition [of arbitration] and constitutes consideration”).Baker
v. Bristol Care, Inc., 450 S.W.3d 770 (Mo. 2014) (“An offer of continued at-will employment is not valid
consideration because the employer makes no legally enforceable promise to do or refrain from doing anything
it is not already obligated to do.”); Poole v. Incentives Unlimited, Inc., 525 S.E.2d 898, 901 (S.C. Ct. App. 1999)
(holding that covenant not to compete, signed by at-will employee four years after she was hired, was illusory
because “even though [plaintiff] signed the covenant, [the employer] retained the right to discharge her at any
    1. THE SIGNED AGREEMENTS LACK CONSIDERATION: NO MUTUAL AGREEMENT TO
       ARBITRATE EXISTS BETWEEN THE PARTIES TO PROVIDE CONSIDERATION.

        As explained above, Plaintiffs signed identical agreements to those Courts have found to be

illusory for lack of consideration in other cases. For example, this Court has already held that the 2006

version of the Agreement—which is identical to the 2012 Agreement in all material respects—was

unenforceable under New Mexico Supreme Court precedent:

        In order to compel arbitration, the parties must have entered into a valid agreement to
        arbitrate. Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626 (1985).
        The validity of an agreement to arbitrate depends on state contract law. First Options of
        Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Under New Mexico law, a valid
        agreement to arbitrate must be supported by an offer, an acceptance, consideration,
        and mutual assent. Flemma v. Halliburton Energy Servs., Inc., 2013-NMSC-022, ¶ 28, 303
        P.3d 814 (internal quotation and citation omitted).

        Plaintiff contends that the Agreement was never valid because it was not supported
        by consideration. In particular, she contends the Agreement’s Amendment Clause
        makes Defendants' promise to arbitrate illusory, as Defendants could unilaterally
        amend or terminate the Agreement after Plaintiff’s termination. Doc. 100 at 3-8.

        A promise or return promise is insufficient consideration if that promise is illusory.
        Restatement (Second) of Contracts § 77 (1981). An illusory promise is one that “makes
        performance entirely optional.” Id. For instance, in Flemma v. Halliburton Energy Services,
        the New Mexico Supreme Court found an employer’s promise to arbitrate its own
        claims against an employee illusory where the employer retained the ability to
        unilaterally modify or terminate the arbitration agreement after an employee was
        terminated but before arbitration began. 2013-NMSC-022, ¶¶ 27, 32. Although the
        employer was required to provide notice before amending the arbitration agreement,
        the court found the notice requirement immaterial, because “terminated employees ...
        would not receive advance notice of changes to the agreement.” Id. ¶ 33.

        Here, as in Flemma, Defendants reserved the right to unilaterally change the Arbitration
        Agreement after an employee was terminated but before a claim was filed. Doc. 97-1 at
        11. Because Defendants could so modify that agreement, their promise to arbitrate
        therefore was illusory and failed to constitute consideration under New Mexico
        law. See Flemma, 2013-NMSC-022, ¶ 32. Defendants' suggestion that the notice




time”); Martin v. Credit Prot. Ass'n, Inc., 793 S.W.2d 667, 670 (Tex. 1990) (finding that covenant not to compete,
signed after the employee's employment began, “was not supported by independent valuable consideration”).
        provision somehow rescued the Agreement from unenforceability is unavailing given
        the court’s rationale in Flemma. See 2013-NMSC-022, ¶ 33.34

Moreover, the District of Hawaii has already analyzed the 2012 Agreement (Exhibit H) under the

same New Mexico Supreme Court precedent utilized by this Court to conclude that the 2012 version

of the Agreement also lacks consideration because its unilateral modification provision renders it

unenforceable.35 The 2006 and 2012 agreement signed by Fedor, Davis, Davidson, Whitesell,

Beauchamp, Snyder, and Salopek are thus llusory because they lack a mutual promise to arbitrate.

        Moreover, the 2015 Arbitration Agreement signed by Plaintiffs Hays and Rice is also

unenforceable because it lacks a mutual agreement to arbitrate because it too contains the Unilateral

Modification Provision included in the 2006 and 2012 versions of the Signed Agreements. This result

is the same as the prior agreements despite the language in Section E of the Agreement that

purportedly limits the application of amendments to the agreement to prospective claims.36 This is

because Defendant would still have the right under the 2016 Agreement to revoke or terminate the

agreement in regards to previously accrued claims. Because the 2016 Agreement would allow

Defendant to revoke the agreement in regards to previously accrued claims, it is unenforceable as a

matter of law. Patterson v. Nine Energy Serv., LLC, No. CIV 17-1116 JB/GBW, 2018 WL 4148454,

at *9 (D.N.M. Aug. 30, 2018) (Browning, J.) (“Under general New Mexico contract law, an agreement

that is subject to unilateral… revocation is illusory and unenforceable…This principle applies equally



34Clark v. UnitedHealth Grp., Inc., No. CV 13-0372 MV/CG, 2018 WL 2932735, at *2–3 (D.N.M. June 12,
2018), report and recommendation adopted, No. CV 13-0372 MV/CG, 2018 WL 3539817 (D.N.M. July 23,
2018); see also

35Keanini v. United Healthcare Servs., Inc., 33 F. Supp. 3d 1191, 1198 (D. Haw. 2014) (finding 2012
agreement illusory due to above clause).

36See Exhibit C, § D (“All arbitrations shall be conducted in accordance with the Policy in effect on the date
the Corporate Legal Department receives the Demand for Arbitration, except that any amendments to the
Policy made after a claim arises will not be applied to proceedings related to that claim.”).
to agreements to arbitrate.”) (quoting Salazar v. Citadel Commc'ns Corp., 2004-NMSC-013, ¶ 9, 135

N.M. 447, 90 P.3d at 469).

     2. AT-WILL EMPLOYMENT DOES NOT CONSTITUTE

         Moreover, this Court has also already determined that continued at-will employment or even

the offer of employment does not provide sufficient consideration to arbitrate and Plaintiff believes

the Court’s analysis in that opinion controls here under nearly identical circumstances as that case.37

This is especially true where the Arbitration Agreement states explicitly that:

         [T]his Policy is not a promise that employment will continue for any specified period of
         time or end only under certain conditions. Employment at UnitedHealth Group is a
         voluntary (at will) relationship existing for no definite period of time and this Policy does
         not change that relationship.38

This disclaimer shows that Defendant has in fact promised Plaintiff nothing in exchange for the promise

to arbitrate. Accordingly, the Signed Agreements actually entered into between the parties are void for lack

of consideration. Salazar v. Citadel Communications Corp., 2004–NMSC–013, ¶ 8, 135 N.M. 447, 90

P.3d 466 (finding arbitration agreement made in “consideration of continued employment and the

mutual agreement to arbitrate claims” illusory); Heye v. Am. Golf Corp., 2003- NMCA-138, ¶ 15, 134

N.M. 558, 563, 80 P.3d 495, 500 (at-will employment insufficient consideration for arbitration

agreement); Thompson v. Bar-S Foods Co., 174 P.3d 567, 577 (Okla. 2007) (refusing to compel


37Clark v. UnitedHealth Grp., Inc., No. CV 13-0372 MV/CG, 2018 WL 2932735, at *6 (D.N.M. June 12,
2018) (“This is not to say that an at-will employment contract could never include an enforceable arbitration
agreement. Rather, at-will relationships are subject to arbitration agreements whenever another form of
consideration supports the employment agreement. Clearly such consideration exists when the parties
mutually agree to arbitrate their disputes in valid and enforceable arbitration agreements—in other words,
arbitration agreements not dependent on the at-will employment relationship alone for
consideration.”) (citing Sisneros v. Citadel Broadcasting Co., 2006-NMCA-102, ¶ 1, 142 P.3d 34 (reasoning that “if
the parties in fact agreed to arbitrate their disputes, their agreement was not illusory as a matter of law”) Id.
(“But, as the court reasoned in Piano, discretionary, illusory promises of at-will employment cannot constitute
consideration for a plaintiff’s promise to submit claims to arbitration.”) (citing Piano v. Premier Distributing Co.,
2005-NMCA-018, 107 P.3d 11).

38This is the agreement to provide at-will employment that UHC contends is consideration for Plaintiffs’
agreement to arbitrate. Exhibits A, B, C at Section C.
arbitration and rejecting employer's contention that an employee's “continued employment manifests

assent to the condition [of arbitration] and constitutes consideration”); Baker v. Bristol Care, Inc., 450

S.W.3d 770 (Mo. 2014) (“An offer of continued at-will employment is not valid consideration because

the employer makes no legally enforceable promise to do or refrain from doing anything it is not

already obligated to do.”); Poole v. Incentives Unlimited, Inc., 525 S.E.2d 898, 901 (S.C. Ct. App.

1999) (holding that covenant not to compete, signed by at-will employee four years after she was hired,

was illusory because “even though [plaintiff] signed the covenant, [the employer] retained the right to

discharge her at any time”); Martin v. Credit Prot. Ass'n, Inc., 793 S.W.2d 667, 670 (Tex. 1990) (finding

that covenant not to compete, signed after the employee's employment began, “was not supported by

independent valuable consideration”).
